SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant/ X / Filed by a party other than the Registrant / / Check the appropriate box : / X / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) / / Definitive Proxy Statement / / Definitive Additional Materials / / Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM INVESTMENT FUNDS (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) I-1 Payment of Filing Fee (Check the appropriate box): / X / No fee required / / Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: I-2 The proxy statement PUTNAM RESEARCH FUND This proxy statement can help you decide how you want to vote on important issues relating to your Putnam fund. When you complete and sign your proxy ballot, the Trustees of the fund will vote on your behalf exactly as you have indicated. If you simply sign the proxy ballot, it will be voted in accordance with the Trustees recommendation on page of the proxy statement. Please take a few moments and decide how you want to vote. When shareholders dont return their proxies in sufficient numbers, follow-up solicitations are required, which cost your fund money. You can vote by returning your proxy ballots in the envelope provided. Or you can call our toll-free number, or go to the Internet. See your proxy ballot for the phone number and Internet address. If you have proxy related questions, please call 1-800-780-7316 or contact your financial advisor. [PUTNAM INVESTMENTS LOGO] I-3 Table of contents A Message from the Chairman 1 Notice of Shareholder Meeting 3 Trustees' Recommendations [ ] Proposal 1 [ ] Further Information About Voting and the Meeting [] Fund Information [ ] Appendix A [ ] Appendix B [ ] PROXY CARD ENCLOSED If you have any questions, please contact us at 1-800-780-7316 or call your financial advisor. I-4 A Message from the Chairman Dear Fellow Shareholder: [photo of John A. Hill] I am writing to ask for your vote on an important matter affecting your investment in the Putnam funds. While you are, of course, welcome to join us at your fund's meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card(s) by calling or by voting via the Internet. We are asking for your vote on the following matter: Amending your funds management contract to eliminate the incentive fee component of the funds management fee Your funds Trustees recommend that you vote in favor of an amended management contract between your fund and Putnam Investment Management, LLC under which the fund would pay a management fee to Putnam solely on the basis of the average assets of the fund. Currently, the funds management fee structure includes both a base fee (based on the funds average assets) and an incentive, or fulcrum fee that adjusts the base fee upward or downward when the fund outperforms or underperforms, respectively, the benchmark S&P 500 Index over a defined 36-month period. As described in the Proxy Statement, the base fee payable under the proposed amended management contract would be the same as that under the current management contract, but would not be subject to upward or downward adjustments based on the funds relative performance. The amended contract also provides for an 18-month transition period, during which the funds fee will be the lesser of this base fee and the fee that would have been calculated under the current contract. This transition period is intended to ensure that the funds management fees do not immediately rise following the adoption of the amended contract. While the Trustees believe that the funds fulcrum fee provides additional incentives to Putnam Management to manage the fund so as to provide superior returns over time, the Trustees also believe that a simple assets-based fee structure is a more equitable fee to all shareholders regardless of when they purchased their shares. For example, since the incentive fee is calculated based on historical performance, there may be occasions when the fund is paying a higher management fee even when the fund has recently underperformed its benchmark. Similarly, investors may be attracted to the fund in periods of outperformance, but if the fund thereafter performs poorly the funds management fee may remain higher for a lengthy period. In addition, your funds incentive fee is unique among the fee structure for the Putnam Funds and is relatively uncommon among other broker-sold mutual funds. Your funds Trustees believe that incentive fees like the funds are more difficult to administer and explain to financial advisors and shareholders. Accordingly, the Trustees recommend that shareholders vote to approve the proposed amended management contract. I-5 Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not vote their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give these important matters. If you have questions about this proposal, please call a Putnam customer services representative at 1-800-780-7316 or contact your financial advisor. Sincerely yours, /s/ John A. Hill John A. Hill, Chairman I-6 PUTNAM RESEARCH FUND Notice of a Meeting of Shareholders This is the formal agenda for your fund's shareholder meeting. It tells you what proposals will be voted on and the time and place of the meeting, in the event you attend in person. To the Shareholders of Putnam Research Fund: A Meeting of Shareholders of your fund will be held on December 14, 2006 at 11:00 a.m., Boston time, at the principal offices of the fund on the 12 th floor of One Post Office Square, Boston, Massachusetts 02109, to consider the following: 1. Proposal to amend the funds management contract to eliminate the incentive fee component of the management fee payable to Putnam Investment Management, LLC By Judith Cohen, Clerk, on behalf of the Trustees of Putnam Investment Funds: John A. Hill, Chairman Jameson A. Baxter, Vice Chairman George Putnam, III, President Charles B. Curtis Myra R. Drucker Charles E. Haldeman, Jr. Paul L. Joskow Elizabeth T. Kennan Kenneth R. Leibler Robert E. Patterson W. Thomas Stephens Richard B. Worley We urge you to mark, sign, date, and mail the enclosed proxy in the postage-paid envelope provided or record your voting instructions by telephone or via the Internet so that you will be represented at the meeting. November 6, 2006 I-7 Proxy Statement This document will give you the information you need to vote on the proposal. Much of the information is required under rules of the Securities and Exchange Commission ("SEC"); some of it is technical. If there is anything you don't understand, please contact us at our toll-free number, 1-800-225-1581, or call your financial advisor. Who is asking for your vote? The enclosed proxy is solicited by the Trustees of Putnam Investment Funds for use at the Meeting of Shareholders of Putnam Research Fund to be held on December 14, 2006, and, if your fund's meeting is adjourned, at any later meetings, for the purposes stated in the Notice of Meeting (see page). The Notice of Meeting, the proxy and the Proxy Statement are being mailed on or about November 6, 2006. How do your fund's Trustees recommend that shareholders vote on this proposal? The Trustees recommend that you vote 1. FOR the proposal to amend the funds management contract to eliminate the incentive fee component of the funds management fee payable to Putnam Investment Management, LLC I-8 Who is eligible to vote? Shareholders of record at the close of business on October 16, 2006 are entitled to be present and to vote at the meeting or any adjourned meeting. Each share is entitled to one vote. Shares represented by your duly executed proxy will be voted in accordance with your instructions. If you sign the proxy card, but don't fill in a vote, your shares will be voted in accordance with the Trustees' recommendations. If any other business is brought before your fund's meeting, your shares will be voted at the discretion of the persons designated on the proxy card. The Proposal 1. A PROPOSAL TO AMEND THE FUNDS MANAGEMENT CONTRACT TO ELIMINATE INCENTIVE FEES What is this proposal? The Trustees recommend that shareholders approve an amendment to your funds management contract with Putnam Investment Management, LLC (Putnam Management) to remove the current incentive fee component from the management fee payable to Putnam Management. If the proposed management contract is approved, the fund, following a transition period described below, would pay Putnam Management a management fee based solely on the funds assets, without upward or downward adjustments based on the funds performance. The fund would pay management fees solely on the basis of the funds assets according to the same fee schedule as applies under the current management contract. How are management fees currently calculated? Current Management Contract . Under the funds current management contract, the fund is required to pay Putnam Management a quarterly fee (following the end of each fiscal quarter) that consists of an assets-based component and an incentive component. The base fee is calculated as follows: 0.65% of the first $500 million of the funds average net asset value; 0.55% of the next $500 million of such average net asset value; 0.50% of the next $500 million of such average net asset value; and 0.45% of the next $5 billion of such average net asset value; with additional breakpoints at higher asset levels. (For the complete fee schedule, refer to Appendix A .) The current contract includes an incentive fee component under which the quarterly base fee will be increased or decreased by 0.01% of the funds average net asset value (measured over the applicable fiscal quarter) for each full 1% increment in excess of 3% by which the fund outperforms or underperforms the S&P 500 Index over the 36-month period ending at the end of the previous calendar quarter. In other words, if the funds returns are within 3% of the index returns, no adjustment is made. The maximum upward or downward adjustment to the base fee is 0.07% of average net assets. For example, if I-9 the funds base fee rate was 0.65% of average net asset value, and if the fund outperformed the S&P 500 Index by 10% over the measurement period, the total fee for the applicable quarter would be 0.72% of average net asset value (representing the maximum 0.07% upward adjustment to the 0.65% base fee). Fees are paid following the end of each fiscal quarter (i.e., October 31, January 31, April 30 and July 31). This arrangement is referred to below as the Contractual Fee. Interim Adjusted Calculation Method . On September 7, 2006, the Securities and Exchange Commission issued an order pursuant to an agreement with Putnam Management settling charges that the structure of the funds management fee, in particular the incentive fee component, did not fully comply with applicable SEC regulations concerning performance fees. Since September 2004, when the SEC Staff contacted Putnam Management to express its view that the incentive fee component of the funds management fee did not fully comply with the SECs rules, the fund has been accruing the management fee under an adjusted structure. Under this adjusted structure (which reflects modifications implemented in October 2006), the base fee for a given period will equal the lesser of the following amounts: · The applicable percentage (using the fee schedule described above) of the funds average assets as of the end of the most recent fiscal quarter; and · The applicable percentage (using the fee schedule described above) of the average net assets over the most recently completed calendar quarter. Under the adjusted structure, the incentive fee adjustment equals the amount that results in the greatest negative adjustment to the base fee, as described below: · The amount calculated as part of the Contractual Fee; and · The amount obtained by applying the upward or downward rate adjustment to the funds average net assets over the 36-month measurement period This arrangement is referred to below as the Adjusted Fee. In connection with the SECs inquiry, Putnam Management reimbursed the fund $1,650,602 as a fee adjustment (including interest) retroactive to April 1, 1997, the date the Contractual Fee was put into effect. Additional terms of your funds current management contract and the sub-management contract with Putnam Managements affiliate, Putnam Investments Limited, with respect to your fund are summarized in Appendix A below. These additional terms, including the complete breakpoint schedule, which are unrelated to the proposed amendment, will remain unchanged. How would the proposal change the calculation of management fees? General . If the proposed management contract is approved, the fund will pay Putnam Management a quarterly fee consisting solely of the base fee included in the current I-10 management contract, with the fee rate declining at the breakpoints indicated in the schedule above. This fee is referred to below as the Proposed Fee. (For the complete breakpoint schedule, see Appendix A .) Transition calculation . In accordance with applicable SEC guidance, the proposed management contract provides that, for the first 18 months after its effective date, the funds management fee will be the lesser of (i) the Proposed Fee and (ii) the fee that the fund would have paid under the current management contract (including the present interim adjusted fee arrangement described above). During the transition period, the funds management fee may be adjusted downward in respect of underperformance, but will not be adjusted upward in respect of outperformance. This transition period is intended to prevent the fund from being charged high management fees immediately following the adoption of the proposed amended contract. This arrangement is referred to below as the Transition Fee. Following this 18-month transition period, the base fee will apply without adjustment. What are the potential costs and risks of the proposed management fee? Although your funds Trustees believe that amending the funds management fee to remove the incentive fee component is in the best interest of the funds shareholders (as discussed below), you should be aware of the effects the proposed change may have on the funds management fees. The tables below help to illustrate the implications. The table below sets out the aggregate amount of Putnam Managements fees for the funds last completed fiscal year (i.e., the Adjusted Fee), the amount the fees would have been over the same period had the Proposed Fee (excluding the Transition Fee) been in place during that year, and the difference between the two (expressed as a percentage of the actual fees paid over the period): Fiscal year ended July 31, 2006 Actual fees paid (the Adjusted Fee)* $5,279,343 Pro forma Proposed Fee payable $5,932,469 Difference 12.37% *Reflects incentive fee adjustments based on actual returns relative to the S&P 500 Index. Does not reflect adjustments to accrued fees made after fiscal year-end with respect to the calendar quarter ended September 30, 2006.
